DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Indian Patent Application No. 201841025586, filed on 7/9/2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Under the updated 2019 Revised Patent Subject Matter Eligibility Guidelines, key concepts are identified as abstract ideas, the abstract idea exception includes the following groupings of subject matter when recited as such in a claim limitation(s): “Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations”, “Certain methods of organizing human activity – managing personal behavior or relationships Mental processes – concepts performed in the human mind”.
Claims 1-20 are directed to the abstract idea of Mental processes, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, method of retrieving content, the method comprising: receiving a user request; and retrieving the content related to the user request on a menu tree. These steps describe the concept that is representative of Mental Processes. The limitations as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation to be performed in a mind with a pen and a paper but for the recitation of generic computer components. That is, although there are elements which are more than the abstract idea, they are not significantly more. Other than reciting “First and second device; identifying a second device in proximity to the first device”, nothing in the claim elements precludes the step from practically being performed in the mind with a pen and a paper. For example, “retrieving the content related to the user request on a menu tree” in the context of this claim encompasses the user manually recording the data in notes. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
do not amount to significantly more than the abstract idea. The additional elements “First and second device; identifying a second device in proximity to the first device” amounts to no more than mere instructions to apply the exception using a generic computer component beyond the abstract idea. These additional elements are not integrated into a practical application. The “identifying a second device in proximity” is recited at a high-level of generality such that it amounts no more than the mere identifying of data using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. There are no limitations on the proximity of the device range. The claim is directed to an abstract idea. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the 
Independent claims 9, and 19-20 are essentially the same as claim 1 except that they recite claimed invention as a method, a device and a server respectively.
Dependent claims 4-5 and 8 are dependent on claim 1 and includes all the limitations of claim 1. Therefore, claims 4-5 and 8, 12-13 and 16 recites the same abstract idea of performing mental processes. These additional limitations merely specify that the abstract idea of performing mental processes are applied when wherein the identifying comprises: determining that the content related to the user request is unavailable or partially available at the first device; and identifying the second device to search for the content in response to determining that the content related to the user request is unavailable or partially available at the first device (Claim 4), wherein the retrieving comprises: obtaining a menu tree associated with the first device; mapping the menu tree associated with the first device with the menu tree associated with the second device corresponding to the user request; identifying the content in the second device using the menu tree associated with the second device; selecting the content in the second device based on a selection criterion; and retrieving the content from the second device (claim 5), wherein the first device updates the menu tree associated with the first device to the server for retrieving the content from the second device (Claim 8), determining a network hubs associated with the second device when the content related to the user request is unavailable at the first device (claim 12), obtaining a menu tree associated with the first device; mapping the menu tree associated with the first device with the menu trees associated with the second device; searching for content in the Claim 13), wherein the menu tree is updated at the server based on one or more functions of the second device (Claim 16), can all be performed as mental processes. 
Dependent claims 2-3 and 6-7 are dependent on claim 1 and includes all the limitations of claim 1. Although claims 2-3 and 6-7, 11, 14-15 and 17-18 are more than the abstract idea of performing mental processes, it is not significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements, wherein the user request comprises at least one of a text input, a voice input, a gesture input and a camera input (claim 2), wherein the first device communicates with the second device over an internet protocol (IP) or communication protocols for retrieving the content (claim 3), wherein the selection criterion comprises at least one of a type of the content, a format of the content, a network associated with the second device, and configuration of the second device (claim 6), transmitting the user request including a user intent and a context related to the user request to a server; transmitting a menu tree associated with the first device for retrieving the content related to the user request on the second device from the server; and receiving the content related to the user request on the second device from the server (claim 7), wherein the identifying comprises: determining a network hub associated with the second device; identifying the second device connected to the claim 11), wherein the retrieving comprises: searching for the content in the second device; selecting the content in the second device based on a selection criterion; and causing to display the content in the first device (claim 14), wherein the selection criterion comprises at least one of a type of the content, a format of the content, a network associated with the second device, and configuration of the second device (claim 15), wherein the server monitors at least one of state information, context information and network topology of the first device and the second device (claim 17), wherein the server generates notifications for the first device based one at least one of device state information, context information and network topology of the second device (claim 18), amounts to no more than mere instructions to apply the exception using a generic computer component beyond the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the method amounts to no more than mere instructions to apply the exception using a generic computer component. Analyzing the dependent claims, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Jhanji et al., U.S. PGPub Number 20180027070 (Hereinafter Jhanji).

As for claim 1, Jhanji teaches a method for retrieving content, the method comprising: 
receiving a user request at a first device (Jhanji; According to various implementations, the contents from John's smartphone can be presented either as (a) an interactive document akin to a webpage, for example as a nearby feed or timeline, at a client device, or (b) in the file system of the client device (first device), or (c) within a third party application at the client device via an API. In these various implementations, the remote content of the servers should be a lightweight representation of the actual content stored at the servers and the actual content should only be transferred upon request from the client (receiving a user request at a first device). [0061];); 
identifying a second device in proximity to the first device (Jhanji; By connecting devices directly to each other as an ad-hoc, pop-up wireless network, the client and server device architecture is designed to support presentations of content according to  identify the fastest way of connecting to a nearby device, and set up the connection (identifying a second device in proximity to the first device), thus creating an ad-hoc peer-to-peer network of devices using point-to-point wireless connections, without any manual configuration by a user; [0065];); 
and retrieving the content related to the user request from the second device based on a menu tree associated with the second device (Jhanji; In some implementations, presenting the nearby content via the filesystem of a client device offers particular advantages. Users already know how to use the file manager interface of their device (based on a menu tree associated with the second device), for example the FINDER.RTM. in case of OS X.RTM. or File Explorer in case of WINDOWS.RTM.. The file manager allows users to browse, open, rename, move, copy, tag and organize photos in a folder. For example, it is very convenient and handy if all the photos, videos and documents i.e. the server content, are made accessible directly via the FINDER.RTM. or other OS interface of the client, simply by placing a first electronic device having the content stored thereon in close enough physical proximity to be able to directly and wirelessly communicate with a second electronic device that acts as a client. [0063]; FIG. 1A shows an implementation of retrieval and presentation of remote content among computing devices in proximity (retrieving the content related to the user request) using peer-to-peer wireless networking. Each computer 101, 103 and each mobile device 102, 104 is interconnected via its wireless network interface to create a single mesh network. In this example, the device 101 is bi-0104];).

As for claim 2, Jhanji teaches the method of claim 1, wherein the user request comprises at least one of a text input, a voice input, a gesture input and a camera input (Jhanji; Similarly, wireless mobile devices are serving as the new digital cameras, communication devices and personal computers. People take more photos using mobile phones than with dedicated digital cameras and we live in a world of rich media with billions of photos and videos taken and uploaded daily for sharing and backup to social networks, and messaging apps using services [0052]; The client has the ability to discover, view and interact with the aggregate data presented by all the servers in its short range wireless network, within its access rights and permissions, without actually moving the data to its local storage. The client can present this data library to the user through different user interfaces. These user interfaces include, but are not limited to, integration with their device's file manager such as the MacOS FINDER.RTM., so that the contents of the short range wireless network appear as folders within the file manager, which the user can browse as a directory structure and interact with the presented data using familiar gestures such as double-click to open (user request comprises at least one of a text input, a voice input, a gesture), drag to move, right click etc. [0084];).

As for claim 3, Jhanji teaches the method of claim 1, wherein the first device communicates with the second device over an internet protocol (IP) or communication Jhanji; As described herein, direct peer-to-peer wireless connections can include Wi-Fi DIRECT.RTM. connections (communicates with the second device over an internet protocol (IP) or communication protocols), APPLE.RTM. Wireless Data Link (AWDL) connections, IEEE 802.11 ad hoc mode connections, BLUETOOTH.RTM. 5 or higher, other types of short-range wireless radio technology, and the like. Unless otherwise noted, wireless connections between devices according to the implementations described herein may refer to any of the foregoing methods of connecting devices directly. [0051];).

As for claim 4, Jhanji teaches the method of claim 1, wherein the identifying comprises: determining that the content related to the user request is unavailable or partially available at the first device (Jhanji; The push approach creates multiple redundant copies of the photos, for example, on each recipient's device and in certain cases, on the cloud, and each of the devices connected to the cloud. In contrast, the beauty of the world wide web is that while the amount of information on the WWW is almost infinite, users can choose to browse, interact and download with only what they need as a "pull" mechanism (determining that the content related to the user request is unavailable or partially available) (i.e., the user chooses the content and when to receive it). It should be appreciated that it is impossible to "push" the entire contents of the Internet to a user device. Similarly, if a user wishes to share a large number of photos with a large number of users nearby, it would be more efficient to let the user browse the aggregated contents and download what the user is interested in. [0053];); 
Jhanji; Creating access control mechanisms that allow the owner or producer of data to maintain the desired levels of privacy of the data hosted on a server device when it is accessed by multiple client devices. This access control mechanism determines which client device can access a given piece of data, and the type of access privilege granted (read only, read and write, allow copy, etc.); [0070] e. Creating multiple intuitive user interfaces by which a client can interact with the data hosted on other server devices in its vicinity (identifying the second device to search for the content). Such user interfaces might range from (i) a file manager to (ii) web pages to (iii) integrating over an API hook with existing custom applications for each file type, such as the ability to browse all photos on neighboring devices using a photos software application; [0065];).

As for claim 5, Jhanji teaches the method of claim 1, wherein the retrieving comprises: obtaining a menu tree associated with the first device (Jhanji; In some implementations, presenting the nearby content via the filesystem of a client device (obtaining a menu tree associated with the first device) offers particular advantages. Users already know how to use the file manager interface of their device, for example the FINDER.RTM. in case of OS X.RTM. or File Explorer in case of WINDOWS.RTM.. The file manager allows users to browse, open, rename, move, copy, tag and organize photos in a folder. For example, it is very convenient and handy if all the photos, videos and documents i.e. the server content, are made accessible directly 0063];);
 mapping the menu tree associated with the first device with the menu tree associated with the second device corresponding to the user request; identifying the content in the second device using the menu tree associated with the second device (Jhanji; As shown in FIG. 3B, the server application 205 includes a content encoder-decoder 315 which responsible for extracting contents from different types of storage containers 211, such as an app container 211A, a database 211B, a file system volume 211C via its individual storage interfaces 210A, 210B, and 211C respectively, or any other kind of storage container supported by the server device 201. The content encoder-decoder 315 is also responsible for mapping the contents (identifying the content in the second device), its structure and context into an intermediate data structure (mapping the menu tree associated with the first device with the menu tree associated with the second device) before transmitting to the client application 203 using the network manager 310 over the peer-to-peer wireless network connection on wireless interface 214. [0123];); 
selecting the content in the second device based on a selection criterion (Jhanji; The application running on the client and server discovers nearby devices and establishes the fastest available direct connection between them. When displaying the remote content of nearby devices, the client initially fetches only the content metadata and content list from the server. Then it fetches the content file icons. By doing so, the selects a content item (selecting the content in the second device), the client application requests it from the server, on demand, in real-time. This way, the network bandwidth can be optimized for the content last requested by the user. If the user switches to a different view, fetching the content list of that view is prioritized. [0092]; In a case of the content 101a, 103a, and 104a being aggregated audio content, of the presentation may be an audio output or playlist 120f. The aggregated content may be grouped by time, places, people, activities or its subject, and also searchable based on keywords, tags, time, place, people, activities, other content or metadata as criteria (based on a selection criterion) for grouping content. [0109];); 
and retrieving the content from the second device (Jhanji; FIG. 1A shows an implementation of retrieval and presentation of remote content among computing devices (retrieving the content from the second device) in proximity using peer-to-peer wireless networking. Each computer 101, 103 and each mobile device 102, 104 is interconnected via its wireless network interface to create a single mesh network. [0104];).

As for claim 6, Jhanji teaches the method of claim 5, wherein the selection criterion comprises at least one of a type of the content, a format of the content, a network associated with the second device, and configuration of the second device (Jhanji; The server application 205 also contains an access control layer 314 that adds security and privacy handling of the content to be accessed by client application 203. interaction types and level thereof on the content by the client application (type of the content, a format of the content) 203. Another privacy and security aspect of access control layer 314 is to control authorization of connection requests from client applications 203 running on client devices 202. For example, the server application 205 may prompt a user via the user interface 313 to authorize a connection request from a given client application 203. In another example, the server device 201 may prompt a user via the user interface 313 to authorize a request from a given client application 203 to access a particular content, a content group, or a content type stored in one or more storage containers 211 of the server device 201. Authorization of connection request or access request on the server application 205 may be performed automatically based on certain criteria without involvement of the user of server application (selection criterion) 205. For example, the server application 205 may automatically authorize a connection from a given client application (network associated with the second device, and configuration of the second device) 203 based on a current or last system state, as in the case of an auto-reconnection after a sudden network breakdown. In another example, the server application 205 may incorporate additional authorization policies to screen requests from the client application 203. [0125];).

Jhanji teaches the method of claim 1, further comprising: transmitting the user request including a user intent and a context related to the user request to a server (Jhanji; As shown in FIG. 3B, the server application 205 includes a content encoder-decoder 315 which responsible for extracting contents from different types of storage containers 211, such as an app container 211A, a database 211B, a file system volume 211C via its individual storage interfaces 210A, 210B, and 211C respectively, or any other kind of storage container supported by the server device 201. The content encoder-decoder 315 is also responsible for mapping the contents, its structure and context into an intermediate data structure (context related to the user request to a server) before transmitting to the client application 203 using the network manager 310 over the peer-to-peer wireless network connection on wireless interface 214. [0123]; The server device users 425, 426, 427 will have the right to give the authorization to user 424 to access the photos as well as setting access permissions of each of the photos such as read-only, copy-permitted, editable, and the like. Upon receiving authorization, the user 424 using his mobile device 420 browses and/or downloads the authorized photos presented as an interactive document such as photo albums, with the albums created as groups of different photos by contexts such as location and/or date. [0130]; As soon as the server application 205 receives the request for operation 620A, it suspends the currently running operation 600C at step 664. The suspended operation 600C will then be pushed to the stack at step 665 and the stack is now holding the suspended operation 600C as shown in 671B. Server application 205 will then continue to process operation 620A at step 666 and send the response of operation 620A to the client application 203 at 667. Upon finishing the current intention of the user (user request including a user intent) 220 is fulfilled first before completing other less urgent tasks. Similar management is applied for operations 630A, 640A and 650A which are Category C operations. [0157];); 
transmitting a menu tree associated with the first device for retrieving the content related to the user request on the second device from the server (Jhanji; As shown in FIG. 3B, the server application 205 includes a content encoder-decoder 315 which responsible for extracting contents from different types of storage containers 211, such as an app container 211A, a database 211B, a file system volume 211C via its individual storage interfaces 210A, 210B, and 211C respectively, or any other kind of storage container supported by the server device 201. The content encoder-decoder 315 is also responsible for mapping the contents, its structure and context into an intermediate data structure before transmitting to the client application (transmitting a menu tree associated with the first device for retrieving the content related to the user request on the second device from the server) 203 using the network manager 310 over the peer-to-peer wireless network connection on wireless interface 214. [0123];); 
and receiving the content related to the user request on the second device from the server (Jhanji; FIG. 1A shows an implementation of retrieval and presentation of remote content among computing devices (receiving the content related to the user request on the second device) in proximity using peer-to-peer wireless networking. Each computer 101, 103 and each mobile device 102, 104 is interconnected via its wireless network interface to create a single mesh network. [0104];).

As for claim 8, Jhanji teaches the method of claim 7, wherein the first device updates the menu tree associated with the first device to the server for retrieving the content from the second device (Jhanji; Maintaining the integrity of the data hosted by a server device, which could be potentially accessed and modified by multiple clients concurrently; and/or [0074] i. Discovering when devices move out of range, updating the available content available over the short range wireless network (first device updates the menu tree associated with the first device to the server for retrieving the content from the second device) accordingly, and notifying consumers of the updated data as needed. [0065];).

Claim 9 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable.
EXCEPT:
identifying content related to the user request in the second device based on a menu trees associated with the second device (Jhanji; At this time, the client application 203 has most of the information of the remote content to which it may access and generally consists of a list of content items identified by unique identifiers and metadata associated with each content (identifying content related to the user request in the second device based on a menu trees associated with the second device) such as, name, creation date, modification date, content size, etc. The unique identifier of the content item may be in form of, but not limited to, a content resource path or a unique identifier returned by the storage interface 210. The information received by the client application 203 at this point is sufficient to present the list of remote contents to the user 220 as a lightweight representation that is representative of the remote contents thereof. [0150];).

Claim 19 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable. 

Claim 20 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable.


As for claim 10, Jhanji teaches the method of claim 9, further comprising: providing the content to the first device (Jhanji: In some implementations, presenting the nearby content via the filesystem of a client device (providing the content to the first device) offers particular advantages. Users already know how to use the file manager interface of their device, for example the FINDER.RTM. in case of OS X.RTM. or File Explorer in case of WINDOWS.RTM.. The file manager allows users to browse, open, rename, move, copy, tag and organize photos in a folder. For example, it is very 0063];).

As for claim 11, Jhanji teaches the method of claim 9, wherein the identifying comprises: determining a network hub associated with the second device (Jhanji; In some examples herein, an electronic device is described as a "client device" or " client" and/or as a " server device" or " server". While particular devices may be referred to as a client or server, in the various implementations described herein, each particular device is generally considered to be capable of acting as a client and server contemporaneously (determining a network hub associated with the second device), unless specifically noted otherwise. Each device is a wireless computing device which performs wireless communications with other devices. [0055];); 
identifying the second device connected to the network hub (Jhanji; By connecting devices directly to each other as an ad-hoc, pop-up wireless network, the client and server device architecture is designed to support presentations of content according to the implementations described herein, and which may include one or more of the following mechanisms and technological advantages: [0066] a. Efficient discovery of nearby devices, identify the fastest way of connecting to a nearby device (identifying the second device connected to the network hub), and set up the 0065];); 
and determining whether the second device contains the content related to the user request (Jhanji; An efficient, light-weight content discovery, aggregation and browsing client and server architecture that allows client device to browse content stored on one or more servers (determining whether the second device contains the content related to the user request) in-place, without having to create a local copy of the content at the client. This is advantageous because a client can have multiple neighboring server devices who are making content available, as well as multiple other client devices, so creating local copies would be prohibitively slow due to bandwidth and cost constraints, in addition to rapidly exhausting the client device's storage space. The goal is to provide the look-and-feel, and high performance of local data access to the client without incurring the expense of creating a local copy of the data on the client; [0065];).

As for claim 12, Jhanji teaches the method of claim 9, further comprising: determining a network hubs associated with the second device when the content related to the user request is unavailable at the first device (Jhanji; The push approach creates multiple redundant copies of the photos, for example, on each recipient's device and in certain cases, on the cloud, and each of the devices connected to the cloud. In contrast, the beauty of the world wide web is that while the amount of information on the WWW is almost infinite, users can choose to browse, interact and download with only what they need as a "pull" mechanism (determining a network hubs associated with the second device when the content related to the user request is unavailable at the first device) (i.e., the user chooses the content and when to receive it). It should be appreciated that it is impossible to "push" the entire contents of the Internet to a user device. Similarly, if a user wishes to share a large number of photos with a large number of users nearby, it would be more efficient to let the user browse the aggregated contents and download what the user is interested in. [0053];).

As for claim 13, Jhanji teaches the method of claim 9, wherein the retrieving comprises: obtaining a menu tree associated with the first device; mapping the menu tree associated with the first device with the menu trees associated with the second device (Jhanji; As shown in FIG. 3B, the server application 205 includes a content encoder-decoder 315 which responsible for extracting contents from different types of storage containers 211, such as an app container 211A, a database 211B, a file system volume (obtaining a menu tree associated with the first device) 211C via its individual storage interfaces 210A, 210B, and 211C respectively, or any other kind of storage container supported by the server device 201. The content encoder-decoder 315 is also responsible for mapping the contents, its structure and context into an intermediate data structure before transmitting to the client application (mapping the menu tree associated with the first device with the menu trees associated with the second device) 203 using the network manager 310 over the peer-to-peer wireless network connection on wireless interface 214. [0123];); 
searching for content in the second device using the menu tree associated with the second device (Jhanji; FIG. 1E shows various implementations of presenting aggregated content may be grouped by time, places, people, activities or its subject, and also searchable based on keywords (searching for content in the second device using the menu tree associated with the second device), tags, time, place, people, activities, other content or metadata as criteria for grouping content. [0109];); 
selecting the content in the second device based on a selection criterion; and causing to display the content in the first device (Jhanji; The client interacts with the digital library created within its short range wireless network without transferring the client is merely browsing all the files in the library, only the metadata corresponding to the current directory structure (selecting the content in the second device based on a selection criterion) being viewed by the client is transferred from the server to the client. If a client desires to open a video file using a video player, the video is streamed on demand to the client in small chunks according to which portion is being displayed in the video player (causing to display the content in the first device). If the client navigates away from the video while it is playing mid -stream, the transfer of the rest of the video stream is paused until the data for the user's latest request has been transferred. This approach has several advantages. First, the server always maintains its "single source of truth", namely, the most up-to-date copy of the file. [0085];).

As for claim 14, Jhanji teaches the method of claim 9, wherein the retrieving comprises: searching for the content in the second device (Jhanji; FIG. 1E shows various implementations of presenting aggregated remote content. In a first presentation 120a, the remote contents 101a, 103a, and 104a are displayed collectively in a list layout with small thumbnails or file icons 101e, 103e, and 104e along with content metadata or the like. In another presentation 120b, the remote contents are displayed in a grid layout with content items 101a, 103a, and 104a of the server 102 presented as contents 101f, 103f, and 104f respectively. In another presentation 120d, aggregated content may be grouped by time, places, people, activities or its subject, and also searchable based on keywords (searching for content in the second device using the menu tree associated with the second device), tags, time, place, people, activities, other content or metadata as criteria for grouping content. [0109];); 
selecting the content in the second device based on a selection criterion; and causing to display the content in the first device (Jhanji; The client interacts with the digital library created within its short range wireless network without transferring the hosted content to its local device. The content remains on the server, with only the necessary information required to satisfy the client's current request being transferred directly over the wireless communication link established between the client and server devices. For example, if the client is merely browsing all the files in the library, only the metadata corresponding to the current directory structure (selecting the content in the second device based on a selection criterion) being viewed by the If a client desires to open a video file using a video player, the video is streamed on demand to the client in small chunks according to which portion is being displayed in the video player (causing to display the content in the first device). If the client navigates away from the video while it is playing mid -stream, the transfer of the rest of the video stream is paused until the data for the user's latest request has been transferred. This approach has several advantages. First, the server always maintains its "single source of truth", namely, the most up-to-date copy of the file. [0085];).

As for claim 15, Jhanji teaches the method of claim 14, wherein the selection criterion comprises at least one of a type of the content, a format of the content, a network associated with the second device, and configuration of the second device (Jhanji; The server application 205 also contains an access control layer 314 that adds security and privacy handling of the content to be accessed by client application 203. The privacy and security aspect of the access control layer 314 may include setting the permissions of the content accessible by one or more client application(s) 203. For example, content can be marked as hidden, read-only, modifiable, etc. This will limit the interaction types and level thereof on the content by the client application (type of the content, a format of the content) 203. Another privacy and security aspect of access control layer 314 is to control authorization of connection requests from client applications 203 running on client devices 202. For example, the server application 205 may prompt a user via the user interface 313 to authorize a connection request from a given client application 203. In another example, the server device 201 may prompt a Authorization of connection request or access request on the server application 205 may be performed automatically based on certain criteria without involvement of the user of server application (selection criterion) 205. For example, the server application 205 may automatically authorize a connection from a given client application (network associated with the second device, and configuration of the second device) 203 based on a current or last system state, as in the case of an auto-reconnection after a sudden network breakdown. In another example, the server application 205 may incorporate additional authorization policies to screen requests from the client application 203. [0125];).

As for claim 16, Jhanji teaches the method of claim 13, wherein the menu tree is updated at the server based on one or more functions of the second device (Jhanji; Creating mechanisms by which data can be transferred directly from device to device over the wireless communication medium, without requiring an intermediary or proxy or connectivity to an external network like the internet; [0072] g. Creating and implementing protocols by which a server advertises itself on the short range wireless network and interfaces connectivity and file operations with nearby client devices; [0073] h. Maintaining the integrity of the data hosted by a server device, which could be potentially accessed and modified by multiple clients (based on one or more functions of the second device) concurrently; and/or [0074] i. Discovering when updating the available content available over the short range wireless network accordingly (menu tree is updated at the server based on one or more functions of the second device), and notifying consumers of the updated data as needed. [0065];).

As for claim 17, Jhanji teaches the method of claim 9, wherein the server monitors at least one of state information, context information and network topology of the first device and the second device (Jhanji; Creating and implementing protocols by which a server advertises itself on the short range wireless network and interfaces connectivity and file operations with nearby client devices; [0073] h. Maintaining the integrity of the data hosted by a server device (monitors at least one of state information, context information and network topology), which could be potentially accessed and modified by multiple clients concurrently; and/or [0074] i. Discovering when devices move out of range, updating the available content available over the short range wireless network accordingly, and notifying consumers of the updated data as needed. [0065];).

As for claim 18, Jhanji teaches the method of claim 9, wherein the server generates notifications for the first device based one at least one of device state information, context information and network topology of the second device (Jhanji; Server application 205 will propagate the success status to the client application 203 via protocol message at step 647A. Upon receiving the success status in step 647A, client application 203 first delete the cached remote content, if any, at step 648A notification to the user (notifications for the first device based one at least one of device state information) 220 that the delete operation is successful at step 649A. The availability of the remote content in the cached is dependent on a condition as to whether the user 220 has previously opened the remote content at operation 620A. [0154];).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E HEFFERN whose telephone number is (571)272-9605.  The examiner can normally be reached on Monday - Friday, 6:30 am - 3 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        



/J.E.H/Examiner, Art Unit 2158